Exhibit 10.2

LOGO [g416386002.jpg]

SCHEDULE I

CHANGE OF CONTROL SEVERANCE PLAN PARTICIPANTS

 

Benefit Level - 3

Baxter, Warner L.

  Mark, Richard J.

Borkowski, Maureen A.

  Moehn, Michael

Cole, Daniel F.

  Naslund, Charles D.

Heflin, Adam C.

  Nelson, Gregory L.

Heger, Mary P. *

  Sullivan, Steven R.

Lindgren, Mark C.

  Voss, Thomas R.

Lyons Jr., Martin J.

  Benefit Level - 2

Barnes, Lynn M.

  Mueller, Michael G.

Birdsong, Jerre E.

  Nelson, Craig D.

Birk, Mark C.

  Ogden, Stan E.

Brawley, Mark

  Pate, Ron D.

Coyne, Kendall D. *

  Power, Joseph M.

DeGraw, Kevin

  Reasoner, Cleveland O. *

Diya, Fadi M.

  Schepers, David J.

Eacret, Mark *

  Schukar, Shawn E.

Glaeser, Scott A.

  Sobule, James A.

Harvey-Davis, Sharon *

  Steinke, Bruce A.

Hunt, David R. *

  Wakeman, David N. *

Iselin, Christopher A.

  Weisenborn, Dennis W.

Kidwell, Stephen M.

  Wiseman, D. Scott *

Menne, Michael L.

  Wood, Warren T. *

 

* Not eligible for excise tax gross-up provisions

Date: October 11, 2012                    

 

LOGO [g416386003.jpg]